DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-16 are rejected under 35 U.S.C. 103 as unpatentable over Perrin (WO 2016/174100; English equivalent US Pub. No. 2018/0117972 relied upon) in view of at least one of Nakada (JP2015-107776), Losi I (US Pub. No. 2007/0187013) and Losi II (US Pub. No. 2008/0105353).
Regarding claims 9-10 and 16, Perrin teaches a tire comprising a crown reinforcement 6 and a tread 9 radially outside the crown reinforcement, the tread comprising at least two grooves extending at least partially circumferentially, each groove being delimited radially toward the inside by a groove bottom, the tread having a contact face (“intended to come into contact with the roadway when the tire is being driven on and a wear limit level situated radially on the outside of a groove bottom” are intended use limitations which do not further limit the claim), a plurality of tread pattern blocks, two axially adjacent blocks being axially separated by one of the at least two grooves, at least two radially superposed layers including a sublayer covering the crown reinforcement and a main layer radially above the crown reinforcement, wherein the circumferential reinforcing elements extend radially from a radially exterior surface of the crown reinforcement in the direction of an interface between the sublayer and the main layer, each circumferential reinforcing element having an axial width which decreases gradually, with increasing radial proximity to an exterior of the tread, until a radial end thereof (paragraphs [0049]-[0085]; figures 1 and 10), with a specific embodiment where the circumferential reinforcing elements are formed of a rubber compound having a stiffness of 30 MPa, the stiffness of a rubber compound of the rest of the sublayer is 5 MPa, and the stiffness of the tread mixture is 0.9 MPa (paragraphs [0105]-[0106]; figure 10). Perrin does not specifically disclose that the sublayer comprises at least two circumferential reinforcing elements arranged axially between two axially consecutive grooves. Nakada (figures 1-2, 4 and 6), Losi I (figures 1, 2 and 2A), and Losi II (figures 1-3) each teach providing a sublayer with at least two circumferential reinforcing elements arranged axially between two axially consecutive grooves. It would have been obvious to one of ordinary skill in the art to use at least two circumferential reinforcing elements between two axially consecutive grooves as taught by at least one of Nakada, Losi I, and Losi II in the tire of Perrin as a known number of circumferential reinforcing elements between two grooves with the predictable result of a functional tire tread.
Regarding claims 11-12, it is again noted that the wear limit is arbitrary, and Perrin teaches that the height of the circumferential reinforcing elements is not less than half of the height of the tread pattern (paragraph [0067]), so the arbitrary wear limit can be set such that the height of the reinforcing elements overlaps the claimed ranges of claims 11 and 12, and it would have been obvious to one of ordinary skill in the art to set the height of the circumferential elements to half the height of the tread or greater as being disclosed by Perrin. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 13, Perrin teaches the use of a plurality of circumferential grooves (claim 1) and does not limit the number of grooves, and teaches a comparative embodiment having four circumferential grooves with three circumferential reinforcements between circumferential grooves 11 and 14 (figure 14), therefore it would have been obvious to create an inventive embodiment of Perrin having four circumferential grooves with three circumferential reinforcements between the outer two grooves as being suggested by the disclosure and figure 14 of Perrin. Further, Losi II teaches providing a sublayer with three circumferential reinforcing elements arranged axially between two axially consecutive grooves (figure 3). It would have been obvious to one of ordinary skill in the art to use three circumferential reinforcing elements between two axially consecutive grooves as taught by Losi in the tire of Perrin as a known number of circumferential reinforcing elements with the predictable result of a functional tire tread.
Regarding claim 14, Perrin teaches a configuration having a base layer 81 formed of the same material of the circumferential reinforcing elements, which has a height strictly smaller than the radial position of the bottoms of the grooves (paragraphs [0061]-[0063]; figure 7), thus overlapping the claimed range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 15, Perrin teaches a triangular shape with an angle of around 40 degrees, with a range of 35 to 45 degrees (paragraphs [0025]-[0026] and [0065]-[0066]).

Response to Amendment
The Declaration under 37 CFR 1.130(a) filed July 18, 2022 is insufficient to overcome the rejection of claims 9-16 based upon Perrin in view of at least one of Nakada, Losi I and Losi II as set forth in the last Office action because: the Declaration does not show sufficient facts, in weight and character, to establish that the disclosure was made by the inventor or a joint inventor. Specifically, it is noted that the Declaration is made by Rodrigue Saint-Cyr, who is neither an inventor in the prior art publication nor the instant application. Further, the Declaration gives no indication that Saint-Cyr worked on the prior art application, or that he has any knowledge of what Pallot’s contribution to the prior art publication was. Accordingly, there is no reasonable explanation of the presence of additional authors (see MPEP at 717.01(a)(1)), and therefore this Declaration cannot overcome the pending rejection.

Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive.
Applicant argues that the Declaration under 37 CFR 1.130(a) disqualifies Perrin as prior art under 35 U.S.C. 102(a)(1). However, as was set out above in paragraph 4, the Declaration is insufficient to overcome the pending rejection. Further, Applicant set forth a proper statement under 35 U.S.C. 102(b)(2)(C), removing Perrin as a reference under 35 U.S.C. 102(a)(2), but this does not traverse the rejection because Perrin is still prior art under 35 U.S.C. 102(a)(1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	July 27, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
July 28, 2022